Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claim 1 recites “Identify, from object code”. It is believed this should be written as “identify, form object code”. 
Claim 18 recites language similar to that of claim 1 and is thus objected to similarly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. 
Claim 1 recites:
1. A method for function summarization, the method comprising: 
Identifying, from object code, a basic function called by a first function, the first
function having a signature;
determining a first type, the first type being a type of an argument of the basic function or a type of a return value of the basic function; and
propagating the first type, to determine a first portion of the signature of the first function.

The recited “[i]dentifying …; determining …; and propagating …” steps each describe actions which can be performed in the human mind observing and evaluating the object code.
This judicial exception is not integrated into a practical application because no additional elements are recited. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because not additional elements are recited. The claim is not patent eligible.
Claims 2-4 and 6-17 recite further observations/evaluations of the object code and do not introduce any additional elements. Accordingly, claims 2-4 and 6-17 are also directed to an abstract mental process without significantly more. 
Claim 5 recites further observations/evaluations of the object code but introduce a database look up (i.e. “looking up the entire signature in a summarization database”). This merely constitutes an observation of a data. However, to the extent that this could be considered an additional element it is only recited at a high level of generality and describes only generic computer functionality (i.e. generically querying a database, presumably executed on a processor). Thus, the recited database lookup amounts to no more than an instruction to apply the exception using generic computer components. Accordingly, the database look up does not impose any meaningful limits on practicing the abstract idea. Similarly, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 recites a system for performing the abstract mental process of claim 1 and is thus also directed to an abstract mental process. 
The judicial exception is not integrated into a practical application. Specifically, the recited additional elements of “a processing circuit and memory” are only recited at a high level of generality and such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Similarly, the additional elements do not amount to significantly more than the judicial exception because they amount to no more than mere instructions to apply the exception using generic computer components. The claim is not patent eligible.
Claims 19-20 correspond to claims 2 and 5 and are similarly directed to an abstract mental process without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0132924 to Kim et al. (Kim) in view of US 2009/00341291j to Adams (Adams).

Claims 1 and 18: Kim discloses a method for function summarization, the method comprising: 
Identifying, from object code, a basic function called by a first function, the first function having a signature (par. [0082] “for each user function … that calls a variable type inferable standard library function”, note that all functions have a signature); 

propagating the first type, to determine a first portion variable types of the first function (par. [0105] “determines each variable type … for each user function”).

Kim does not explicitly disclose determining a first portion of the signature of the first function.

Adams teaches determining a first portion of a signature of a function (par. [0026] “performing type inference … signatures inferred from their use”).

It would have been obvious at the time of filing to determine a first portion of the signature of the first function (Adams par. [0026] “performing type inference … signatures inferred from their use”, Kim par. [0082] “for each user function”). 

Claims 2 and 19: Kim and Adams teach claims 1 and 18, wherein the propagating of the first type comprises propagating the first type based on object code (Kim par. [0010] “identifying a type of a variable within a binary”).

Claim 3: Kim and Adams teach the method of claim 1, further comprising determining, based on the portion of the signature of the first function, a summary of the first function (Adams par. [0026] “determining from the characteristics of the use of undeclared names, what kind of names they are (method, class, interface, property, etc.)”).

Claim 4: Kim and Adams teach claim 1, comprising determining the entire signature of the first function, the determining of the entire signature of the first function comprising the propagating of the first type, to determine the first portion of the signature of the first function (Adams par. [0026] “performing type inference … signatures inferred from their use”).

Claims 5 and 20: Kim and Adams teach the method of claims 4 and 19, further comprising determining, based on the entire signature of the first function, a summary of the first function (Adams par. [0026] “determining from the characteristics of the use of undeclared names, what kind of names they are (method, class, interface, property, etc.)”), 
wherein the determining of the summary comprises looking up the entire signature in a summarization database (e.g. Kim par. [0097] “the standard library function pattern DB 226”).

Claim 6: Kim and Adams teach the method of claim 1, wherein the basic function is a library function (Kim par. [0083] “standard library function”).

Claim 7: Kim and Adams teach the method of claim 1, wherein the first type is a type of an argument of the basic function (Kim par. [0083] “the parameter of the standard library function”).

Claim 8: Kim and Adams teach the method of claim 7, further comprising: 
determining a second type, the second type being a type of a return variable of the basic function (Kim par. [0098] “a type of a return value of a function”); and 
propagating the second type, to determine a second portion of the signature of the first function (Kim par. [0105] “determines each variable type … for each user function”).

Claim 9: Kim and Adams teach the method of claim 8, wherein: 
the propagating of the first type comprises propagating the first type backward (Kim par. [0098] “The type of data used as the … parameter … may be inferred”), and 
the first portion of the signature comprises a type of an argument of the first function (Kim par. [0098] “The type of data used as the return value … may be inferred”).

Claim 10: Kim and Adams teach the method of claim 8, wherein: 
the propagating of the second type comprises propagating the second type forward (Kim par. [0098] “The type of data used as the return value … may be inferred”), and
the second portion of the signature comprises a type of a return value of the first function (Kim par. [0105] “determines each variable type … for each user function”, Adams par. [0026] “signatures inferred from their use”).

Claim 11: Kim and Adams teach the method of claim 10, wherein: 
the propagating of the first type further comprises propagating the first type forward (Kim par. [0098] “The type of data used as the return value … may be inferred”), and 
the first portion of the signature further comprises a type of a return value of the first function (Kim par. [0105] “determines each variable type … for each user function”, Adams par. [0026] “signatures inferred from their use”).

Claim 12: Kim and Adams teach the method of claim 11, wherein: 
the propagating of the second type further comprises propagating the first type backward (Kim par. [0098] “The type of data used as the … parameter … may be inferred”), and 
the second portion of the signature further comprises a type of an argument of the first function (Kim par. [0105] “determines each variable type … for each user function”, Adams par. [0026] “signatures inferred from their use”).

Claim 13: Kim and Adams teach the method of claim 11, wherein the combination of the first portion of the signature and the second portion of the signature is the entire signature (Kim par. [0105] “determines each variable type … for each user function”, note that what constitutes the signature would depend on the structure of the code, and it would have been obvious to those of ordinary skill in the art that at least in some cases the signature would be formed from the first and second portions).

Claim 14: Kim and Adams teach the method of claim 1, wherein the first portion of the signature is the entire signature (Kim par. [0105] “determines each variable type … for each user function”, note that what constitutes the signature would depend on the structure of the code, and it would have been obvious to those of ordinary skill in the art that at least in some cases the signature would be formed from the first portion).

Claim 15: Kim and Adams teach the method of claim 1, further comprising: 
identifying the first function as a function called by a second function (Kim par. [0107] “determines whether each instruction corresponds to a variable type inferable instruction or function, and generates the variable type inference information 16 therefrom”; par. [0103] “Each information inferred may be stored as the variable type inference information 16”, this describes types inferred for the first function used to infer further types, at least obviously, including calls in a second function); 
determining a second type, the second type being a type of an argument of the first function or a type of a return value of the first function (Kim par. [0083] “a variable type known to have the parameter of the standard library function may be inferred as a type of a variable corresponding to the variable estimation pattern”, par. [0098] “a type of a return value of a function, the number and type of parameters”); and 
propagating the second type, to determine a first portion of the signature of the second function (Kim par. [0105] “determines each variable type … for each user function”).

Claim 16: Kim and Adams teach the method of claim 15, further comprising determining, based on the portion of the signature of the second function, a summary of the second function (Adams par. [0026] “performing type inference … signatures inferred from their use”).

Claim 17: Kim and Adams teach the method of claim 15, comprising determining the entire signature of the second function, the determining of the entire signature of the second function comprising the propagating of the second type, to determine the first portion of the signature of the second function (Kim par. [0105] “determines each variable type … for each user function”, Adams par. [0026] “performing type inference … signatures inferred from their use”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON D MITCHELL/Primary Examiner, Art Unit 2199